DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election with timely traverse of Group I Claims 1-11 in the reply filed on 12/29/2021 is acknowledged.  Applicants’ traversal is on the ground(s) of a believe that there is not serious burden in searching and examining the groups identified by the Examiner in the Restriction Requirement of 10/29/2021.  This is not found persuasive because a believe or supposition of no serious burden in searching and examining is conclusory and does not offer any evidence to rebut the rationale for the restriction given in the Restriction Requirement of 10/29/2021 
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups ii and III, there being no allowable generic or linking claim.  The requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fingerprint-resistant substrate made by a process comprising, applying a formulation for a fingerprint-resistant coating comprises an alkyl silane of the formula (RA)3SiRB, does not reasonably provide enablement for polytetrafluoroethylene or fluorosilicone oil modified polyether or fluorosilicate or fluoroalkylalkoxysilane or polyoxyethylene ether blend fingerprint-resistant coatings.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to enable a process for applying a formulation for a fingerprint-resistant coating onto a surface of a substrate, for polytetrafluoroethylene or fluorosilicone oil modified polyether or fluorosilicate or fluoroalkylalkoxysilane or polyoxyethylene ether blend fingerprint-resistant containing coatings wherein the fingerprint-resistant surface has a delta E of less than 2 down to zero to make and use the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-11 can be used as claimed and whether claims 1-11 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 
The quantity of experimentation necessary is great because claims 1-11 read on any polytetrafluoroethylene or fluorosilicone oil modified polyether or fluorosilicate or fluoroalkylalkoxysilane or polyoxyethylene ether blend containing fingerprint-resistant coatings where from ¶s 0006-0012, 0026, 0036, 0042-0043, 0072, 0097, 0112, 0159 and 0204 of the application as filed represented by U.S, 2019/0367773, the published US patent application for the application as filed (“PUB”) the processes are for forming a hydrophobic and oleophilic coating comprising an alkylsilane, like that with a formula of (RA)3SiRB, a POSS, or a mixture thereof for non-fluorine containing fingerprint resistant coatings free of fluorine.  
There is no direction or guidance presented for any polytetrafluoroethylene or fluorosilicone oil modified polyether or fluorosilicate or fluoroalkylalkoxysilane or polyoxyethylene ether blend containing fingerprint-resistant coatings from ¶s 0006-0012, 0026, 0036, 0042-0043, 0072, 0097, 0112, 0159 and 0204 or anywhere else in of the application as filed from the PUB.  
There is an absence of working examples concerning any polytetrafluoroethylene or fluorosilicone oil modified polyether or fluorosilicate or fluoroalkylalkoxysilane or polyoxyethylene ether blend containing fingerprint-resistant coatings or any fluorine containing fingerprint resistant coatings.  
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-11.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Regarding Claims 3-5, Claim 3 recites “. . . wherein each hydrogen atom in -OC1-C6 alkyl, -OC2-C6 alkenyl, -OC2-C6 alkynyl, C1-C20 alkyl, C2-C20 alkenyl, or C2-C20 alkynyl is independently optionally substituted with deuterium, halogen, -OH, -CN, -OR1, -C02H, C(O)OR1, -C(O)OC1-C20-P03H2, -C(O)NH2, C(O)NH(C1-C6 alkyl), -C(O)N(C1-C6alkyl)2, SC1-C6 alkyl, S(O)C1-C6 alkyl, -S(O)2C1-C6 alkyl, -S(O)NH(C1-C6 alkyl), -S(O)2NH(C1-C6 alkyl), S(O)N(C1C6 alkyl)2, -S(0)2N(C1-C6 alkyl)2, -NH2, NH(C1-C6 alkyl), -N(H)C1-C6 alkyl-NH2, N(H)C1-C6 alkyl-Si(-OC1-C6 alkyl)3, -N(R1)C1-C6 alkyl-N(R1)C1-C6 alkyl-Si(-OC1-C6 alkyl)3, -N(H)C1-C6 alkyl-OC1-C6 alkyl-Si(-OC1-C6 alkyl)3, -N(H)C1-C6 alkyl-N(H)C1-C6 alkyl-NH2, -P(C1-C6 alkyl)2, -P(O)(C1-C6 alkyl)2, -P03H2, or Si(OC1-C6 alkyl)3; and wherein each hydrogen atom in C1-C6 alkyl of -N(H)C1-C6 alkyl-O-C1-C6 alkyl-Si(-OC1-C6 alkyl)3 is optionally substituted with hydroxy; and R1 is independently deuterium, C1-C6 alkyl, C2-C6 alkenyl, C2C6 alkynyl, C3-C6 cycloalkyl, or-C1-C6 alkyl-O-C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is optionally substituted with hydroxy.   
B group alternatives before the word “optionally?  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. At 1281. See MPEP 2173.05(h).  Correction is 
Regarding Claim 10-11, Claim 10 recites “wherein the fingerprint resistant substrate has an initial oil angle of at least less than about 40º”  This recitation is unclear and indefinite because the “at least less than about 40” with less includes zero to from zero to infinity?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as obvious over US 2017/0349785 A1, Galvez et al. (hereinafter “Galvez”) in view of WO 2015/056738 A Takayuki et al. 1 to NOF Corporation, where an English machine copy was supplied by Applicants and will be referenced as “Takayuki”).
Regarding claims 1 and 9, Galvez discloses a fingerprint-resistant substrate (para (00021) made by a process comprising applying a formulation for a fingerprint-resistant coating onto a surface of a substrate (para [00821).  Galvez also discloses a formulation for a fingerprint-resistant coating (para (0026): "a composition as disclosed herein is the use of a hydrophobic SAM alkyl silane and PH-POSS"), the formulation comprising an alkyl silane, a POSS, and a solvent (para [0009), (0073)-(0075): "AS” and pending Claims 1 and 9}.
However Galvez does not expressly disclose the delta E of less than 2 for the fingerprint resistant substrate. 
Takayuki discloses a fingerprint-resistant substrate wherein the fingerprint-resistant surface has a delta E of less than 2 (translation, abstract, ¶s 0013, 0023 0029, 0049, and 0054: "the color difference delta E between the reflection chromaticity after dirt is less than 7.0 ... sufficient fingerprint resistance cannot be 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G in view that both Galvez and Takayuki disclose fingerprint-resistant substrates for the purpose of successfully resist smudging, to combine the teachings of Galvez and Takayuki, and design a fingerprint-resistant substrate, as disclosed in Galvez, while maintaining the certain delta E values for the said fingerprint-resistant surface, as disclosed in Takayuki, motivated to enhance smudge resistivity of the manufactured materials.  Furthermore the combination of Takayuki with Galvez has a reasonable expectation of success to one skilled in the art because both Galvez and Takayuki have fingerprint resistant coating applied on substrates to have smudge resistance.  
Regarding claims 2 and 10-11, Galvez and Takayuki disclose the fingerprint-resistant substrate of claim 1.  Galvez further discloses wherein the fingerprint resistant 212 angle is the said oil angle as per para (0037) of the present Application).  
Regarding claim 3, Galvez and Takayuki disclose the fingerprint-resistant substrate with Galvez further disclosing at ¶ 0012 that an invisible fingerprint coating material, comprising at least one alkyl silane material, and a hydroxylated POSS material having a water contact angle in a range of 75-85 degrees and a diiodomethane contact angle in a range of 30-40 degrees.  Also from ¶s 0029, 0041-0045, and 0082 well-known alkylsilane (referred to as "AS") are for example alkyl silanes where the alkyl group has at least one alkyl end group, i.e., one consisting of an H3C-(CH2)n- group, in which n is zero or a positive integer, for instance from ¶ 0082 RA is -OC1-C6 alkyl OEt).  From ¶s 0041-0045 depositing the coating is carried out using a solution obtained from a mixture of an either alkylsilane (AS) of formula, hydroxyl terminated TS polyhedral oligomeric silsesquioxane, and either an aqueous acid or an aqueous base:  
H3C-(CH2)n-Si(X)3-p(R)p in which:  n=0 to 15; p=0, 1,or 2; R is an alkyl group or a hydrogen atom; and, X is a hydrolysable group, such as, but not limited to, a halide group or an alkoxy group (reading on pending Claim 3}.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does 
Regarding claim 4, Galvez and Takayuki disclose the fingerprint-resistant substrate of claim 3.  Galvez further discloses wherein RB is C6-C20 alkyl (para [0082), ca alkyl) or C10-C20 alkyl.  Also Galvez further discloses wherein RB is C6-C20 alkyl (para (0082), CB alkyl) or C10-C20 alkyl and each hydrogen atom in C6-C20 alkyl or C10-C20 is independently optionally substituted by halogen, -OH, -CN, -OR1, -CO2H, -NH2, -NH(C1-C6 alkyl), -N(C1-C6 alkyl)2, -P(C1-C6 alkyl)2, -P(O)(C1-C6 alkyl)2, or-PO3H2, wherein R1 is independently deuterium or-C1-C6 alkyl-O-C1-C6 alkyl. Also see MPEP § 2103 above. 
Regarding claims 6-7, Galvez and Takayuki disclose the fingerprint-resistant substrate of claim 1.  Galvez further discloses wherein the formulation for a fingerprint-resistant coating comprises a POSS of the formula [STRUCTURE] (para [0045], (0057], (0066]), wherein R is -C1-C6 alkyl (para [0041]-[0046]: "H3C-(CH2)n-Si(X)3-p(R)p, in which: in one exemplary embodiment, n=0 to 15; yet in another exemplary embodiment, n=3 to 5; in one exemplary embodiment, p=0, or 2; yet in another exemplary embodiment, p=0 or 1; yet in another exemplary embodiment, p=0; R is an alkyl group or a hydrogen atom; and, X is a hydrolysable group, such as, but not limited to, a halide group or an alkoxy group ... R is OH-(CH2)n and in one exemplary embodiment, n=0 to 5, yet in another exemplary embodiment, n=1 "; i.e., (1) if n=3-5, then one alkyl substituent is C4-C6 alkyl, (2) if p = 2, then the second and third substituents can be C1-C5 alkyls optionally substituted with OH groups at their terminal ends), -AE-O-BF-CG-O-DH {for pending Claim 7}, or -O-Si(C1-C6 alkyl)3, wherein A is C1-C6 alkyl, B is - 
Claim 5 is rejected under 35 U.S.C. 103 as obvious over Galvez in view of Takayuki further in view of U.S. 2012/0037040, Standee et al (hereinafter referred to as “Standee”) evidenced by U.S. 2010/0092686, Larea et al. (hereinafter "Larea") and further in view of U.S. 2017/0190139, Haghdoost et al (hereinafter “Haghdoost”).
For Claim 5 Galvez in view of Takayuki is applied as to Claim 1, however Galvez does not expressly disclose the alkyl silanes of pending Claim 5.  
Standke is directed as is Galvez as modified to compositions or formulations for modification, treatment and/or production of anti-fingerprint coating of materials for substrates like glass, wood, plastics, as disclosed in ¶s 0017-0048, 0063-0064, 0103-0104, 0147 and 0194, and Fig. 1 VOC-reduced (volatile organic compound) organofunctional silane systems, hereinbelow called compositions, with quaternary nitrogen functionality (NR4+, where the R groups can be the same or different and at least one R group is silylated and R is covalently bonded to N via a C-atom), which are advantageously providable at 1O)3-x-y(R2)xSi[(R3)nCH2Hal]-1+y (I), where the R1 groups are the same or different and R1 represents a hydrogen, a linear, branched, or cyclic alkyl group having 1 to 8 carbon atoms, an aryl, arylalkyl or acyl group, [0038] the R2 groups are the same or different and R2 represents a linear, branched or cyclic alkyl group having 1 to 8 carbon atoms, an aryl, arylalkyl or acyl group, the R3 groups are the same or different and R2 signifies a 
In accordance with MPEP § 2144.06 "Art Recognized Equivalence for the Same Purpose" "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532. In the alternative in accordance with MPEP § 2144.06" "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here from Galvez the alkyl silane alkylsilane (AS) has a formula of H3C-(CH2)n-Si(X)3-p(R)p in as a coating on a glass substrate has a function of providing an invisible fingerprint coating.  From 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G in view that both Galvez as modified by Takayuki with delta E values less than 7 with alkyl silane and POSS for the said fingerprint-resistant surface, as afore-described for Claim 1 and 4, the chloropropyltriethoxysilane of Standke can be combined or substituted for alkyl silane of Galvez as modified given the similar purpose of providing anti-fingerprint properties motivated to have anti-finger print coating for glass, and plastics.  Furthermore the combination of Standke with Galvez as modified has a reasonable expectation of success to one skilled in the art because both Standke and Galvez as modified have fingerprint resistant coatings with alkyl silanes applied on substrates.  
However Galvez in view of Takayuki further in view of Standke does not expressly disclose an alkylsilane as 11-chloroundecyltriethoxysilane.   
Haghdoost is directed as is Galvez as modified to antifoulant coatings for glass as disclosed in the abstract and at ¶s 0061-0062, 0075-0077 and 0082 of coatings and articles, like coated glass, with coatings, for example, comprising a textured layer comprising at least one metal or metallic compound.  The coating 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at 
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Galvez in view of Takayuki further in view of U.S. 2013/0025503, Park et al. (hereinafter “Park”).  
For Claim 8 Galvez in view of Takayuki is applied as to Claim 1, however Galvez as modified does not expressly disclose a coefficient of friction of less than 0.2 for the fingerprint resistant substrate.     
Park discloses in the entire document particularly at Fig. 5 and ¶s 0013, 0023, 0044, 0069, 0074, 0085 and example 1, an article (Fig. 5A, smartphone), comprising: a substrate ¶ 0074, smartphone touch panel, such as glass in Fig. 1 and ¶ 0023, and an invisible-fingerprint coating deposited on the substrate ¶0074, thin films formed on the surface of a substrate of a touch panel of a smartphone using the coating composition; ¶ 0085.  The thin film made of the coating composition of Preparation Example 1 had a contact angle to water of 70 degrees and a contact angle to diiodomethane of 40 degrees thus being thinly spread, decreasing scattered reflection of light, being invisible and thereby improving anti-fingerprint properties), the invisible-fingerprint coating comprising alkyl silane hydrolysate polymer having a weight average molecular weight of less than 100,000 Da ¶ 0069, such as from preparation Example 1, methoxyethoxyundecyltrichlorosilane, cyclohexyltrimethoxysilane and distilled water (H2O) were mixed with one another at a weight ratio of 1:1:0.03; ¶ 0044, when the two silane compounds are mixed with distilled water (H2O), hydrolysis in which reactive groups excluding R1 and R2 groups bonded to Si of the respective silane compounds are converted into hydroxyl groups (OH-) occurs and condensation between molecules then occurs to form a silane oligomer ¶ 0013.  Park discloses at ¶ 0078 is that the coefficient of friction (“COF”) of the coating of Preparation Example 1 was about 0.5.  
As set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges disclosed is a COF of about 0.5, while the present claims require a COF of less than about 0.15.  It is apparent, however, that the instantly claimed COF of less than about 0.15 and that taught by Park are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the COF of about 0.5 disclosed by Park and the COF disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the COF of less than about 0.15 disclosed in the present claims is but an obvious variant of the COF disclosed in Park, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G in view that both Galvez as modified by Takayuki with delta E values less than 7 with alkyl silane and POSS for the said fingerprint-resistant surface, as afore-described for Claim 1, 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787